           Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JAIME TREVINO, and,
ALONZO GRAJEDA,

      Plaintiffs,
v.                                            C.A. No.:    5:19-cv-500

TOTAL TANK SYSTEMS, LLC,
JUSTIN AGUILAR and ROY E. AGUILAR,

     Defendants
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs, JAIME TREVINO, and ALONZO GRAJEDA (hereinafter

sometimes referred to collectively as “Plaintiffs”), by and through their undersigned

counsel, sue Defendants, TOTAL TANK SYSTEMS, LLC, JUSTIN AGUILAR and

ROY E. AGUILAR (hereinafter sometimes collectively referred to as

“Defendants”), and in support thereof states as follows:

                                 INTRODUCTION

      1.      This is an action by Plaintiffs against their employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiffs seek damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.
           Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 2 of 7



                                  JURISDICTION

      2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                      VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, TOTAL TANK SYSTEMS, LLC, has offices Bexar County, Texas.

                                  THE PARTIES

      4.      Plaintiff, JAIME TREVINO, is an individual residing in Webb County,

Texas.

      5.      Plaintiff, JAIME TREVINO, was employed by Defendants from

August of 2016, to December of 2018, as a “Driver,” at the monthly salary of

$4,200.00 per month, plus bonuses. Plaintiff’s principle duties were to haul filter

pads, hoses and chemicals to Defendants’ customers located solely within the state

of Texas.

      6.      Plaintiff, ALONZO GRAJEDA, is an individual residing in Webb

County, Texas.

      7.      Plaintiff, ALONZO GRAJEDA, was employed by Defendants from

June 20, 2016, to February 2, 2018, as a “Driver,” at the monthly salary of $4,200.00

per month, plus bonuses. Plaintiff’s principle duties were to haul filter pads, hoses
           Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 3 of 7



and chemicals to Defendants’ customers located solely within the state of Texas.

      8.      Defendant, TOTAL TANK SYSTEMS, LLC, is a limited liability

company existing under the laws of the State of Texas and maintains offices in Bexar

County, Texas.

      9.      Defendant, TOTAL TANK SYSTEMS, LLC, is a company that

primarily operates a logistics and trucking business and is an employer as defined

by 29 U.S.C. § 203(d).

      10.     Defendants, JUSTIN AGUILAR and ROY E. AGUILAR, are

individuals residing in Bexar County, Texas.

      11.     Defendants, JUSTIN AGUILAR and ROY E. AGUILAR, are

individuals who at all times relevant to this matter acted directly or indirectly in the

interest of Defendant, TOTAL TANK SYSTEMS, LLC, in relationship to Plaintiffs’

employment; therefore, are joint employers as defined by 29 U.S.C. § 203(d).

      12.     Defendants, JUSTIN AGUILAR and ROY E. AGUILAR, (1)

possessed the power to hire and fire the employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employment records.

      13.     Defendant, TOTAL TANK SYSTEMS, LLC, has employees subject to

the provisions of 29 U.S.C. § 206 in the facility where Plaintiffs were employed.

      14.     At all times material to this complaint, Defendant, TOTAL TANK
         Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 4 of 7



SYSTEMS, LLC, employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      15.    At all times material to this complaint, Defendant, TOTAL TANK

SYSTEMS, LLC, was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      16.    At all times material to this Complaint, Defendants were the employers

of the Plaintiffs, and as a matter of economic reality, Plaintiffs were dependent upon

Defendants for their employment.

      17.    Plaintiffs were individually engaged in commerce and produced goods

for commerce and their work was directly and vitally related to the functioning of

Defendants’ business activities. Specifically, Plaintiffs performed work relating to

the production of oil and gas products for interstate commerce.

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      18.    Plaintiffs 1) occupied positions as Drivers; 2) did not hold positions

considered as exempt under the FLSA; and, 3) were paid on an salary basis.

      19.    Defendants’ management required Plaintiffs to work in excess of 40

hours in a workweek.

      20.    Plaintiffs were not paid for their overtime work in accordance with the

FLSA.
         Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 5 of 7



      21.    Throughout the employment of Plaintiffs, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiffs at a rate not less than one and one-half times their regular rate

of pay for each hour worked in excess of 40 in a workweek.

      22.    Specifically, Plaintiffs were never paid any overtime for the work

performed for Defendants that was in excess of 40 hours in a workweek.

      23.    The work schedules for the Plaintiffs required them to work in excess

of 40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      24.    Plaintiffs estimate that they worked as many as 70 hours in each

workweek while employed by the Defendants.

      25.    Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      26.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      27.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      28.    The acts described in the above paragraphs violate the Fair Labor
            Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 6 of 7



Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

       29.     As a result of Defendants’ unlawful conduct, Plaintiffs are entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

       30.     Plaintiffs are entitled to an award of reasonable and necessary

attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred

by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

       WHEREFORE, Plaintiffs, JAIME TREVINO, and ALONZO GRAJEDA,

demand Judgment against Defendants, jointly and severally, for the following:


       a.      Awarding Plaintiffs their compensatory damages, service awards,
               attorneys’ fees and litigation expenses as provided by law;

       b.      Awarding Plaintiffs their pre-judgment, moratory interest as provided
               by law, should liquidated damages not be awarded;

       c.      Awarding Plaintiffs liquidated damages and/or statutory penalties as
               provided by law;

       d.      Awarding Plaintiffs such other and further relief as the Court deems
               just and proper.

                              JURY TRIAL DEMAND

       Plaintiffs, JAIME TREVINO, and ALONZO GRAJEDA, demand a jury trial

on all issues so triable.
  Case 5:19-cv-00500-DAE Document 1 Filed 05/10/19 Page 7 of 7



Respectfully submitted this May 10, 2019.

                        ROSS • SCALISE LAW GROUP
                        1104 San Antonio Street
                        Austin, Texas 78701
                        (512) 474-7677 Telephone
                        (512) 474-5306 Facsimile
                        Charles@rosslawpc.com




                        _________________________________
                        CHARLES L. SCALISE
                        Texas Bar No. 24064621
                        DANIEL B. ROSS
                        Texas Bar No. 789810
                        ATTORNEYS FOR PLAINTIFFS
